Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 shall read: 
at line 11 “and a second opening,[[ ,]] a…”
	and, at line 15 of page 35 “mechanism is in the open position[[ a]],
End of amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US PG Pub No. 2007/0170184 to Canedo discloses a lid assembly comprising a rim engaging an opening of a container, a sidewall having a groove for a gasket (108), a middle wall (within sidewall 128, see Fig. 4) have top and bottom surfaces, and openings (141, 142), a slider mechanism comprising upper (144) and lower (132/144) sleds.  However, Canedo fails to disclose the ramped features including the crests and troughs and the lower sled ramp for engaging therewith, and the first and second curved wall with tab ears extending through the second opening, and a second gasket as 
US PG Pub No. 2015/0329250 to Barreto et al. discloses a lid assembly with a rim (88) for engaging a container, a sidewall having a groove to hold a gasket (86), a middle wall upon which ramped features having crests (68a, 68b, 70a, 70c) are presented, with troughs (68c and 70c) between the crests for retaining sled ramps (62 and 64) to retain a closure slider (32) in an open position (See Fig. 6).  However, Barreto et al. fails to disclose a lower sled, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have combined the lid of Barreto et al. with a lower sled and moved the sled ramps to lower sled and the ramped features to the lower surface of the middle wall, since there is no modification in Barreto et al. to do so, and as such would constitute improper hindsight bias which merely reconstructs Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733